IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARY JANE LEGG,                        §
                                       §   No. 649, 2015
      Defendant Below,                 §
      Appellant,                       §
                                       §   Court Below—Superior Court
      v.                               §   of the State of Delaware,
                                       §   in and for Sussex County
EVERBANK,                              §   C.A. No. S15L-07-014
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: December 15, 2015
                         Decided:   December 22, 2015

                                     ORDER

      This 22nd day of December 2015, it appears to the Court that, on December

1, 2015, the Senior Court Clerk issued a notice to show cause, by certified mail,

directing the appellant to show cause why this appeal should not be dismissed for

her failure to comply with Supreme Court Rule 42 when taking an appeal from an

interlocutory order. The appellant has not responded to the notice to show cause

within the required ten-day period and therefore dismissal of this appeal is deemed

to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                             Justice